

115 HR 7023 IH: Addressing Teacher Shortages Act of 2018
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7023IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Mr. Peterson (for himself and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo support the preparation and retention of outstanding educators in all fields to ensure a bright
			 future for children and youth in under-resourced and underserved
			 communities in the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Addressing Teacher Shortages Act of 2018. 2.FindingsCongress finds the following:
 (1)Currently, there are not enough teachers to meet the demand for teachers in all locations and in all fields, creating a teacher shortage. The teacher shortage is a result of growing student enrollment, shrinking pupil-teacher ratios, declining enrollment in teacher preparation programs, and high levels of attrition from the field. Teacher shortages are particularly acute in rural schools and in certain subject areas, such as the fields of STEM, special education, and English as a second language. Additionally, there is a lack of racial diversity in the teaching workforce.
 (2)Rural schools serve 18 percent of all students in the United States, including over 9,000,000 students in rural public elementary and secondary schools. More than 40 percent of all small, rural local educational agencies in the United States struggle with adequately staffing their schools. These personnel shortages include difficulties both in recruiting and retaining educators. Shortages are especially pronounced in special education and STEM fields, when compared to urban teacher labor markets.
 (3)Rural communities face unique challenges in recruiting and retaining teachers for reasons such as funding, limited teacher supply, and geographic isolation. Rural schools often experience difficulty hiring and high turnover due to inadequate resources, lower salaries, and poor working conditions.
 (4)The demand for teachers is going unmet in some subject areas more so than others. In 2017–2018, 48 States reported shortages in mathematics, 46 in special education, 43 in science, 41 in foreign language, and 31 in English as a second language.
 (5)Although the share of teachers of color has been increasing, there is a gap in racial diversity between teachers of color who comprise 20 percent of the teacher workforce and students of color who account for 50 percent of students.
 (6)Data from the 2015–2016 National Teacher and Principal Survey show that millennial teachers are less likely to be racially diverse than the previous generation of Generation X teachers, suggesting that racial diversity in the teaching workforce could be declining in the future.
 (7)Research shows that better prepared teachers stay longer in the profession and are more effective in improving student achievement. For example, an analysis of the nationally representative Schools and Staffing Survey found that new recruits who had a semester or more of practice teaching prior to employment were more than 3 times less likely to leave teaching after a year than those who had no practice teaching.
 (8)Data from the 2012–2013 Schools and Staffing Survey show that the attrition rate for teachers is approximately 8 percent. It was higher for rural teachers, at 8.4 percent, than for suburban and urban teachers, at 7.3 and 7.9 percent, respectively. This high attrition rate is costly for local educational agencies, with the savings of replacing higher-earning, more experienced teachers mitigated by replacement costs.
 (9)High-quality mentoring and induction programs can offer support to teacher candidates and novice teachers throughout the teacher preparation and school placement experience, improving the likelihood that they will complete the training and certification process and remain in the profession. Evidence-based mentoring and induction programs have been shown to increase retention, accelerate the professional learning of novice teachers, and improve student achievement.
 (10)Teacher residencies create long-term benefits for local educational agencies, schools, and students. Research suggests that residencies bring greater gender and racial diversity into the teaching workforce and have significantly higher retention rates for graduates than traditional preparation programs.
 (11)Grow Your Own teacher preparation models provide a promising solution for hard-to-staff schools, such as those in rural communities. These models help to recruit graduates of local schools and members of the school’s community into the teaching profession.
 3.DefinitionsIn this Act: (1)General ESEA definitionsThe terms dual or concurrent enrollment program, elementary school, local educational agency, and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)2+2 programThe term 2+2 program means a partnership between a junior or community college, as defined in section 312 of the Higher Education Act of 1965 (20 U.S.C. 1058), and a 4-year degree-granting institution of higher education in which teacher candidates can begin teacher preparation in the junior or community college and fully transfer their credits to the 4-year institution of higher education, where the students complete their teacher preparation.
 (3)Certified teacherThe term certified teacher means an individual who possesses a document certifying that the individual has met the full requirements of a State for employment as a teacher in the public schools of that State.
 (4)Eligible entityThe term eligible entity means a local educational agency (or a consortium of such agencies) partnering with one or more institutions of higher education.
 (5)Grow your Own programThe term Grow Your Own program means a program that works to recruit graduates of local schools and members of the school’s community into the teaching profession of a school.
 (6)Historically Black college or universityThe term historically Black college or university has the meaning given the term part B institution under section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061). (7)Induction programThe term induction program has the meaning given the term in section 200(14) of the Higher Education Act of 1965 (20 U.S.C. 1021(14)), except that—
 (A)the high-quality and structured teacher mentoring component described in subparagraph (A) of such section shall be led by a qualified mentor who teaches in the same or similar field, grade, or subject as the mentee;
 (B)the opportunities for new teachers described in subparagraph (D) of such section shall include opportunities for observation of, and feedback from, teacher mentors, faculty, and researchers;
 (C)the faculty included in the program, as described in subparagraph (F) of such section, shall also model personalized instruction;
 (D)the interdisciplinary collaboration described in subparagraph (G) of such section shall include preparation regarding the development, analysis, and use of formative, interim, and summative assessments;
 (E)the assistance provided under subparagraph (H) of such section with respect to student achievement data shall also include assistance with understanding classroom engagement data (such as attendance and discipline rates and other measures of school climate), and with understanding the applicability of both types of data to classroom instruction and design; and
 (F)the observation and evaluation opportunities under subparagraph (I) of such section shall be conducted in order to inform efforts to support new teachers and improve their practice.
 (8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (9)Qualified mentor teacherThe term qualified mentor teacher means an educator who— (A)meets a minimum set of qualification standards based in part on State-determined measures of teacher effectiveness; and
 (B)is selected by the grantee to— (i)host a teacher candidate mentee during clinical practice or residency in the classroom of the educator during a teacher preparation program, or provide induction support to a newly certified teacher mentee during the first 2 years of employment after completion of a teacher preparation program (including clinical practice);
 (ii)provide supports for a teacher candidate mentee during clinical practice or a teacher residency program, or a beginning teacher mentee during an induction program, including information on the resources and supports based at the school and the local educational agency serving the school;
 (iii)establish a role model relationship for a mentee; (iv)observe the mentee’s teaching methods in classroom settings and be observed modeling best practices;
 (v)provide mentoring to a mentee teaching in the same field, grade, or subject; and (vi)promote empirically-based practice of, and scientifically valid research on, where applicable—
 (I)teaching and learning; (II)assessment of student learning;
 (III)the development of teaching skills through the use of instructional and behavioral interventions; and
 (IV)the improvement of the capacity of the mentees to create inclusive learning environments and measurably advance student learning among diverse learners.
 (10)Rural areaThe term rural area has the meaning given the term in section 343(a)(13)(A) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(13)(A)).
 (11)Rural school districtThe term rural school district means a school district that serves one or more schools located in a rural area. (12)SecretaryThe term Secretary means the Secretary of Education.
 (13)STEMThe term STEM means science, technology, engineering, and mathematics. (14)Teaching residency programThe term teaching residency program has the meaning given the term in section 200 of the Higher Education Act of 1965 (20 U.S.C. 1021), except that such term shall not include the requirement that the prospective teacher acquire a master’s degree prior to completion of the program, but instead shall earn a bachelor’s or a master’s degree prior to completion of the program.
			4.Addressing Teacher Shortages Program
			(a)Addressing Teacher Shortages Program established
				(1)Grants authorized
 (A)In generalFrom amounts made available to carry out this Act, the Secretary shall establish an Addressing Teacher Shortages Program, through which the Secretary shall award grants, on a competitive basis, to eligible entities to enable the eligible entities to carry out activities described in subsection (d) in continuous consultation with the schools served by the eligible entity.
 (B)Planning grantsNotwithstanding subparagraph (A), the Secretary may use funds made available under this section, and not required for purposes of subsection (c)(2), to award, on a competitive basis, 1-year planning grants to eligible entities that have not received grants under subparagraph (A), to assist with the costs of preparing and submitting an application under subsection (b).
 (2)DurationA grant awarded under paragraph (1)(A)— (A)shall be for a period of at least 5 years; and
 (B)may be renewed if the eligible entity demonstrates sufficient positive outcomes as described in section 5 and evidence of potential for continued success in achieving the goals of the initial grant.
					(b)Application
 (1)In generalAn eligible entity desiring a grant under subsection (a)(1)(A) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsAn application submitted under paragraph (1) shall— (A)describe the selected activities described in subsection (d) for which assistance under this section is sought;
 (B)include a description of the evaluation plan required under section 5; (C)provide such additional assurances as the Secretary determines to be essential to ensure compliance with the requirements of this Act; and
 (D)if seeking support for a teaching residency program, demonstrate that the institution of higher education that is a partner in the eligible entity is approved to prepare candidates for State teaching licensure or certification.
					(c)Award basis
 (1)In generalThe Secretary shall determine the minimum number, and the dollar amount, of grants provided under this section based on the amount made available under section 7.
 (2)Award basisIn awarding grants under this section, the Secretary shall— (A)reserve 5 percent of the grant funds available to carry out this section for the Secretary of the Interior, to enable the Secretary of the Interior to carry out the purposes of this Act in schools supported by the Bureau of Indian Education; and
 (B)use, from the amount remaining after the application of subparagraph (A) and to the extent practicable based on the applications received under subsection (b)—
 (i)not less than 25 percent of the remaining amount to address teacher shortage challenges in local educational agencies serving rural areas;
 (ii)not less than 25 percent of the remaining amount to address shortages in high-need subject areas; and
 (iii)not less than 25 percent of the grant funds available to diversify the teaching workforce. (3)Priority (A)In generalSubject to subparagraph (B), in evaluating applications for grants under subsection (a)(1)(A), the Secretary shall provide a competitive priority for applications proposing programs that will—
 (i)address the shortages described in clauses (i) and (ii) of paragraph (2)(B); and (ii)include partnerships with minority-serving institutions, such as historically Black colleges and universities, Hispanic-serving institutions (as defined in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a)), or Tribal Colleges and Universities (as defined in section 316 of such Act (20 U.S.C. 1059c)).
 (B)Priority for teaching residency and Grow Your Own programsIn reviewing applications for grants under subsection (a)(1)(A) that propose to cover costs associated with teaching residency programs or Grow Your Own programs, the Secretary shall provide a competitive priority to eligible entities that propose to carry out a program designed to prepare, for teaching licensure or certification, individuals who, as of the date of the individuals' application or acceptance into the program—
 (i)are employed by a local educational agency participating in the eligible entity as a paraprofessional, substitute teacher, or other employee of the school community; and
 (ii)have been so employed for not less than 3 years. (d)Use of fundsA recipient of a grant under subsection (a)(1)(A) shall use grant funds for not less than one of the following activities:
 (1)Establishing or expanding teaching residency programs, which may include covering— (A)all or part of a resident’s tuition in exchange for a commitment to teach in the community for a minimum of 3 years;
 (B)resident salaries; (C)mentor teacher incentives;
 (D)facilities or infrastructure for a distance learning classroom within the school for onsite coursework and practical learning; and
 (E)any other purpose that the Secretary determines appropriate. (2)Establishing or expanding a teacher mentor program, which may include providing a training program or endorsement for school-based mentor teachers.
 (3)Establishing or expanding a Grow Your Own program. (4)Establishing or expanding a 2+2 program.
 (5)Establishing or expanding a program at an institution of higher education that encourages students majoring in STEM fields to take courses in education.
 (6)Establishing or expanding teacher preparation pathways in secondary schools. (7)Establishing or expanding other evidence-based strategies to increase teacher retention and support teachers, including—
 (A)increasing access to, and the effective use of, technology for the purpose of providing professional development to educators in rural or remote areas;
 (B)supporting teachers in fulfilling additional credit requirements needed for a teacher to— (i)become licensed or certified in additional subject areas;
 (ii)earn an additional qualification or licensure or certification endorsement that meets a specific need of the school in which the teacher is employed;
 (iii)earn additional qualifications to obtain National Board Certification; or (iv)qualify to teach Advanced Placement, International Baccalaureate, or dual or concurrent enrollment programs;
 (C)providing opportunities for career advancement that offer increased pay for teachers who demonstrate expertise and take on additional leadership roles;
 (D)establishing induction programs for novice teachers during their first 2 years in the profession; (E) (i)providing tuition assistance, a stipend, or a housing allowance during student teaching to student teachers participating in the program who commit to teaching placements that would address any of the shortages described in clauses (i) or (ii) of subsection (c)(2)(B); and
 (ii)if the eligible entity chooses to do so, and only after assisting student teachers under clause (i), providing a stipend or housing allowance to teachers in their first or second year of teaching who commit to teaching placements that would address any of the shortages described in clauses (i) or (ii) of subsection (c)(2)(B); or
 (F)providing professional development for school administrators focusing on teacher leadership or teacher retention.
					(e)Matching funds
 (1)In generalAn eligible entity that receives a grant under subsection (a)(1)(A) shall provide, toward the cost of the activities assisted under the grant and from non-Federal sources, an amount equal to or greater than the amount of the grant, subject to paragraph (2).
 (2)Reduction or waiver of matching fundsIf the Secretary determines necessary based on the economic condition of the eligible entity, the Secretary may—
 (A)determine that a lesser matching amount than described in paragraph (1) is required, based on a sliding scale; or
 (B)waive the requirements of paragraph (1). (f)Designated personnel for under-Resourced applicationsThe Secretary shall designate not less than 1 employee who, during and preceding the application period for a grant under this Act, will exclusively support under-resourced eligible entities with the preparation of grant applications under subsection (a)(1)(A).
			5.Evaluation and reporting
 (a)EvaluationEach entity submitting an application for a grant under section 4(a)(1)(A) shall establish, and include in such application, an evaluation plan that includes relevant and measurable performance objectives. At a minimum, the plan shall include objectives and measures for—
 (1)educator retention rates in the first 3 and 5 years for teachers, principals, and other educators participating in the program supported under the grant;
				(2)
 (A)pass rates and scaled scores for initial State licensure or certification of teachers for participating teachers; or
 (B)pass rates and average scores on valid and reliable teacher performance assessments for participating teachers;
 (3)the number of participating teachers, principals, and other educators who are hired by the high-need local educational agency;
 (4)the percentage of participating teachers, principals, and other educators who are members of underrepresented groups;
 (5)the percentage of participating teachers who teach high-need fields or academic subject areas such as STEM fields, agricultural education, language instruction educational programs for limited English proficient students, and special education; and
 (6)the percentage of participating teachers and other educators who teach in high-need schools, disaggregated by the elementary school and secondary school levels.
				(b)Reporting
				(1)Eligible entity reports
 (A)In generalAt the end of the third year and the fifth year of a grant awarded under section 4(a)(1)(A), each eligible entity receiving such grant shall prepare and submit to the Secretary a report regarding the program carried out under this Act, including the program's performance with respect to the objectives and measures described in subsection (a).
 (B)Additional reportsIn the case of an eligible entity whose grant under section 4(a)(1)(A) was renewed or was for an initial period of more than 5 years, the eligible entity shall submit a report described in subparagraph (A) on an annual basis for each year of the renewal or each year after the fifth year of the grant, respectively.
 (2)Secretary reportsBy not later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Secretary shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives about the strengths and weaknesses of the grant program carried out under section 4.
 6.Sense of the SenateIt is the sense of the Senate that teaching should be formally recognized as a career pathway that is part of career and technical education, as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302), allowing early career pathway programs in education (especially in STEM education) to be eligible for funds available through programs that support career and technical education.
 7.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act such sums as may be necessary for each of fiscal years 2019 through 2025.
		